Title: From George Washington to Benjamin Lincoln, 1 July 1783
From: Washington, George
To: Lincoln, Benjamin


                        
                            Dr sir
                            Head Quarters 1st July 1783
                        
                        The enclosed is a Copy of a Letter which I received a few Days ago, from an Officer of some Brunswick Troops,
                            prisoners at Rutland—By some means, it would seem they have been overlooked in the Discharge of Prisoners—If Orders are
                            not already given, will you be pleased to forward Directions for their liberation as soon as possible—I should not have
                            hesitated to have done this myself, had I known to whom I should direct my Orders.
                        Enclosed are also the Copies of a Letter & Memorial of the Regimental Mates of the Army—which I
                            transmit to you, to be laid before Congress—That Hono. Body, being perfectly possessed of their Original principles
                            & Ideas, respectg this grade of, Officers, will determine on the propriety of this Application—I have no wish to
                            interfere in the Matter.

                    